DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “as progress toward” in lines 5 and 8 should read “as progressing towards”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman (US 5,145,190).
With regard to claim 1, Boardman discloses a gasket (10, as seen in Figs. 1, etc.) comprising a plurality of gasket members (28 with 42) each including an annular reinforcing ring 

With regard to claim 3, Boardman discloses that each of the elastic body parts comprises an annular outer peripheral bead (34 or 36) formed at one end portion of each of the elastic body parts (as seen in Figs. 5, etc.), the outer peripheral bead extending from an outer peripheral surface of each of the elastic body parts to an outer periphery side (as seen in Figs. 5, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 5,145,190) in view of Yanagi et al. (WO 2015137491).
With regard to claim 2, Boardman discloses that each of the elastic body parts comprises: one annular seal bead (one of 34 or 36) formed at one end portion that is an end portion on one side of each of the elastic body parts (as seen in Figs. 5, etc. at one axial side), the one seal bead extending to an inner periphery side as progress toward the one side in a direction of the axis (i.e. as seen in Fig. 5 due to the inclined side on the outer periphery side of the bead); and another annular seal bead (the other of 34 or 36) formed at another end portion that is an end portion on another side of each of the elastic body parts (as seen in Figs. 5, etc. at the other axial side), the other seal bead extending to the inner periphery side as progress toward the other side in the direction of the axis (i.e. as seen in Fig. 5 due to the inclined side on the outer periphery side of the bead).
Boardman fails to disclose that the one seal bead is higher in stiffness than the other seal bead.
Yanagi discloses a similar gasket (1) with an annular reinforcing ring (11) therein surrounding an opening, wherein the gasket has an elastomeric body part (12) with two beads (i.e. 122 and 123), and wherein each bead has a different stiffness (as disclosed in the abstract, etc. the rigidity (i.e. stiffness) of 122 is lower than that of 123, and as either bead could be the first or second such meets the claimed limitation).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Boardman with the teaching of Yanagi such that the one seal bead is higher in stiffness than the other seal bead. Such a modification would provide the expected results of having the amount of deformation of the first seal bead be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar gaskets with reinforcing rings/structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675